--------------------------------------------------------------------------------

EXHIBIT 10.5
 
EXECUTION VERSION
 
FIRST AMENDMENT TO INDENTURE (2010-4)
 
This First Amendment (this “Amendment”) to the Indenture referenced below is
entered into as of September 28, 2012 (the “First Amendment Signing Date”), by
and among LEAF Receivables Funding 5, LLC, a Delaware limited liability company,
as Issuer (the “Issuer”), and U.S. Bank National Association (“U.S. Bank”), as
Trustee (the “Trustee”) and as Custodian (the “Custodian”).  The effective date
of this Amendment is July 31, 2012 (the “Effective Date”).
 
R E C I T A L S:
 
WHEREAS, the Issuer, the Trustee and the Custodian are parties to the Indenture,
dated as of November 5, 2010 (as amended, supplemented and otherwise modified
from time to time, the “Indenture”);
 
WHEREAS, pursuant to Section 10.02 thereof, this Amendment requires the prior
written consent of the Majority Holders, the Servicer, the Issuer, the Trustee
and the Custodian; and
 
WHEREAS, the parties hereto desire to amend the Indenture pursuant to Section
10.02 thereof to make certain amendments thereto as further described in this
Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
Section 1.              Amendments to the Indenture.  Effective as of the
Effective Date, the Indenture shall be amended as follows:
 
 
(a)
Section 13.02 of the Indenture is hereby amended by inserting the following new
subsection 13.02(aa) immediately after subsection 13.02(a):

 
(aa)         Prior to the Payment Date occurring in September, 2012, the Issuer
shall cause the Servicer to establish and maintain with the Trustee a segregated
trust account (the “Special Reserve Account”) for the deposit, retention and
application of amounts required to be maintained and applied therein pursuant to
this Indenture.  Prior to the Payment Date occurring in September, 2012, the
Issuer shall cause the Servicer to deposit $103,577.97 into the Special Reserve
Account.  The Special Reserve Account shall constitute a Trust Account pursuant
to, and shall be governed by, the provisions of this Indenture.
 
 
(b)
The final sentence of Section 13.02(e) of the Indenture is hereby amended by
inserting “, the Special Reserve Account” between “Collection Account” and “or
the”.

 
 
(c)
Section 13.03(a) of the Indenture is deleted in its entirety and the following
is substituted in lieu thereof:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Except as otherwise expressly provided herein, all amounts
received by the Issuer other than (i) proceeds of the sale of the Notes to the
Initial Purchaser, (ii) the Initial Reserve Deposit deposited in the Reserve
Account or any deposits to the Special Reserve Account, (iii) amounts deposited
in the Servicer Transition Account or (iv) amounts erroneously credited to the
Issuer for which the Control Party has provided its prior consent to the
application thereof, shall be deposited in the Collection Account until applied,
together with funds from the Reserve Account, the Special Reserve Account and
Servicer Transition Account in accordance with this Section 13.03.
 
 
(d)
Section 13.03(c)(i) and Section 13.03(c)(ii) of the Indenture are deleted in
their entirety and the following is substituted in lieu thereof:

 
(c)           On each Payment Date, whether or not an Event of Default has
occurred and is continuing and the maturity of the Notes has been accelerated,
the Trustee shall make the following payments from the Available Funds then on
deposit in the Collection Account (after required deposits therein from the
Special Reserve Account, then from the Reserve Account and (if applicable) the
Servicer Transition Account) in the following order of priority (to the extent
funds are available therefor):
 
(i)           to the Transferor, any unreimbursed Transferor Advances; and
 
(ii)          to the Transferor (as agent for the Servicer) or to the Servicer,
if LEAF Financial Corporation or an affiliate is no longer the Servicer, the
Servicer Fee then due, together with any accrued and unpaid Servicer Fees from
prior Collection Periods; provided that, on each Payment Date commencing with
the Payment Date occurring during  September, 2012, one-half of the Servicer Fee
scheduled to be payable to the Transferor or Servicer (excluding for this
purpose accrued but unpaid amounts owed from prior Collection Periods) pursuant
to this subsection shall be deposited to the Special Reserve Account;
 
 
(e)
Section 13.04 of the Indenture is deleted in its entirety and the following is
substituted in lieu thereof:

 
Section 13.04  Reserve Account and Special Reserve Account.  (a) On the Closing
Date, the Issuer shall deposit, or cause to be deposited, into the Reserve
Account an amount equal to 1.50% of the Initial Discounted Pool Balance.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           If on any Payment Date, (i) amounts on deposit in the Collection
Account are insufficient to reduce the Aggregate Outstanding Note Balance to an
amount lower than or equal to the Discounted Pool Balance after applying clauses
(i) through (xvi) of Section 13.03(c) or (ii) amounts on deposit in the Special
Reserve Account are greater than or equal to the Aggregate Outstanding Note
Balance, the Trustee will withdraw from the Special Reserve Account, to the
extent of funds on deposit in the Special Reserve Account, in the case of (i)
hereof, the amount of such insufficiency or, in the case of (ii) hereof, all
funds in the Special Reserve Account and deposit such amounts into the
Collection Account to be used as Available Funds.  Upon the occurrence of any
Event of Default that results in acceleration of the Notes that is not waived or
cured on or before the next Payment Date, all funds maintained in the Special
Reserve Account shall be transferred to the Collection Account by the Trustee to
be used as Available Funds in accordance with Section 13.03(c).  On the Stated
Maturity Date, and upon any redemption at the option of the Issuer pursuant to
Article XI, any remaining funds on deposit in the Special Reserve Account not
required to be applied pursuant to clauses (i) or (ii) hereof shall be paid to
the Issuer or to its order.
 
(c)           If on any Payment Date, after application of any amounts pursuant
to Section 13.04(b) hereof, (i) amounts on deposit in the Collection Account are
insufficient to reduce the Aggregate Outstanding Note Balance to an amount lower
than or equal to the Discounted Pool Balance after applying clauses (i) through
(xvi) of Section 13.03(c) or (ii) amounts on deposit in the Reserve Account are
greater than or equal to the Aggregate Outstanding Note Balance, the Trustee
will withdraw from the Reserve Account, to the extent of funds on deposit in the
Reserve Account, in the case of (i) hereof, the amount of such insufficiency or,
in the case of (ii) hereof, all funds in the Reserve Account and deposit such
amounts into the Collection Account to be used as Available Funds.  Upon the
occurrence of any Event of Default that results in acceleration of the Notes
that is not waived or cured on or before the next Payment Date, all funds
maintained in the Reserve Account shall be transferred to the Collection Account
to be used as Available Funds.  On the Stated Maturity Date, and at the option
of the Issuer in connection with any redemption pursuant to Article XI, any
remaining funds on deposit in the Reserve Account shall be deposited in the
Collection Account and distributed in accordance with Section 13.03(c).       
 
Section 2.              Representations and Warranties.  Each of the Issuer,
Trustee and Custodian represents and warrants that (i) this Amendment has been
duly authorized, executed and delivered by it and (ii) this Amendment
constitutes its legal, valid and binding obligation, enforceable against it
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting creditors’
rights generally and to general principles of equity). Except as expressly
amended by the terms of this Amendment, all terms and conditions of the
Indenture shall remain in full force and effect and are hereby ratified in all
respects.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.              Defined Terms; Headings.  All capitalized terms used
herein, unless otherwise defined herein, have the same meanings provided herein
or in Schedule II to the Indenture.  The headings of the various Sections of
this Amendment have been inserted for convenience of reference only and shall
not be deemed to be part of this Amendment.
 
Section 4.              Reference.  Whenever the Indenture is referred to in the
Indenture or any of the instruments, agreements or other documents or papers
executed and delivered in connection therewith, it shall be deemed to mean the
Indenture as the case may be, as modified by this Amendment.
 
Section 5.              Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 6.              Counterparts; Facsimile Signature.  This Amendment may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement.  The parties may execute facsimile copies of this
Amendment and the facsimile signature of any such party shall be deemed an
original and fully binding on said party.
 
Section 7.              Governing Law.  This Amendment shall be governed and
construed in accordance with the applicable terms and provisions of Section
14.09 (Governing Law; Waiver of Jury Trial; Consent to Jurisdiction) of the
Indenture, which terms and provisions are incorporated herein by reference.
 
Section 8.              Successor and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
[Remainder of this page intentionally left blank; signature page follows]
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Issuer, the Trustee and the Custodian have caused this
Amendment to be duly executed by their respective officers thereunto duly
authorized as of the date and year first above written.
 

 
LEAF RECEIVABLES FUNDING 5, LLC,
 
as Issuer
         
By
     
Name:
     
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as Trustee and as Custodian
         
By
     
Name:
     
Title:
 

 
Acknowledged and Consented to by:


U.S. BANK NATIONAL ASSOCIATION,
as Trustee on behalf of the Majority Holders
Consenting to this Amendment


By
   
Name:
   
Title:
   

 
LEAF FINANCIAL CORPORATION,
as Servicer
 
By
   
Name:
   
Title:
   

 
 

--------------------------------------------------------------------------------